PER CURIAM:
James Allen Morris, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant Morris’ motion for leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Morris v. Fransic, No. 3:06-cv-00026-JPB, 2007 WL 2327111 (N.D.W.Va. Aug. 10, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.